EXAMINER’S AMENDMENT/COMMENT
AND
STATEMENT OF REASONS FOR ALLOWANCE


EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication from applicant-representative Bradley W. Schield (Reg. No. 75,469) on 8/26/2021.
The application has been amended as follows:

IN THE CLAIMS: 

Amend claims 10 and 14 as follows:

--10.    (Currently Amended) A non-transitory computer readable medium comprising instructions that, when executed by a processor, cause the processor to perform operations comprising:

	acquiring, via communication circuitry of the local relay, one or more remote current measurements and one or more remote voltage measurements from a remote relay, wherein the communication circuitry includes a transceiver;
	determining an approximate location of a fault based on the one or more local current measurements, the one or more local voltage measurements, the one or more remote current measurements, and the one or more remote voltage measurements, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local relay and a second voltage profile of the one or more remote voltage measurements obtained at the remote relay;
determining a correction factor from a set of potential correction factors stored in memory to account for the amount of distributed shunt capacitance throughout the power line;
determining a corrected location of the fault based on the approximate location of the fault and the correction factor; and
providing, via the local relay, an indication of the corrected location of the fault.--

--14.    (Currently Amended) A method, comprising:
	determining a plurality of potential correction factors associated with respective potential locations at which a fault may occur;
receiving, via communication circuitry of a local relay, one or more signals representative of one or more remote current measurements and one or more remote voltage measurements of a power line from a remote relay, wherein the communication circuitry includes a transceiver;
in which the fault occurred on [[a]] the power line based at least in part on: 
one or more local current measurements from [[a]] the local relay; 	
one or more local voltage measurements from the local relay;
one or more remote current measurements from [[a]] the remote relay; and	
one or more remote voltage measurements from the remote relay, wherein the approximate location of the fault does not account for shunt capacitance of the power line, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local relay and a second voltage profile of the one or more remote voltage measurements obtained at the remote relay; 
determining a correction factor based on the plurality of potential correction factors to account for the amount of distributed shunt capacitance throughout the power line;
determining, via the at least one processor, a corrected location of [[a]] the fault based on the correction factor and the approximate location;  
providing, via the at least one processor, an indication of the corrected location of the fault.--






EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter

2.	Claims 1, 2, 4-19 and 21-22 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 

4.	Applicant’s remarks/amendments filed 7/28/2021, with respect to the rejection of independent claims 1, 10 and 14 have been fully considered and finds the claims allowable because of the amendment filed on 7/28/2021 and examiner’s amendment dated 8/26/2021. 


Applicant argues on page 8 of the remarks, filed on 7/28/2021 regarding the Claim interpretation of “communication circuitry” under 35 U.S.C, §112(f), that, “Applicant has amended the claims per the Examiner’s suggestions to ensure that the claims are not interpreted under 35 U.S.C. §112(f) as means-plus-function.”

Applicant’s amendment filed 7/28/2021 regarding the Claim interpretation of “communication circuitry” under 35 U.S.C, §112(f) has been fully considered and is persuasive and the claim interpretation of “communication circuitry” under 35 U.S.C, §112(f) has been withdrawn because of the amendment filed on 7/28/2021.


Applicant argues on page 9 of the remarks, filed on 7/28/2021 regarding the rejection of claims 1, 10, and 14 under 35 U.S.C. §112 as being indefinite, that “As set forth above, Applicant has amended independent claims 1, 10, and 14 based on the discussions of the §112 rejection. In view of these amendments, Applicant believes that the rejection of claims 1, 10, and 14 under 35 U.S.C. § 112(b) is moot and, accordingly, respectfully request withdrawal of the rejection of claim 16, and the claims that depend therefrom.

Applicant’s argument regarding the rejection of claims 1, 10, and 14 under 35 U.S.C. §112 (b) as being indefinite have been fully considered and is persuasive because of the applicant’s amendment filed 7/28/2021 and in combination with Examiner’s amendment dated 8/26/2021. Therefore the rejection of independent claims 1, 10 and 14 under 35 U.S.C. §112 (b) as being indefinite has been withdrawn. 

Claims 1, 2, 4-19 and 21-22 are allowed as set forth below. 

Regarding claim 1, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

determine an approximate location of the fault based on the one or more remote current measurements, the one or more remote voltage measurements, the one or more local current measurements, and the one or more local voltage measurements, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local end at of the power line and a second voltage profile of the one or more remote voltage measurements obtained at the remote end of the power line;
determining a correction factor from a set of potential correction factors stored in the memory to account for the amount of distributed shunt capacitance throughout the power line;

Gong et al. (US 20120068717 A1) and Schlapp et al. (US 20040245994 A1) are regarded as the closest prior art to the invention of claim 1. Gong discloses, “FIG. 2 includes IED 202 at terminal X and IED 204 at terminal Y. IED 202 and IED 204 may be configured to measure voltages, currents and/or other electric power system quantities using potential transformers (PTs), current transformers (CTs) or the like. Such electric power system quantities may be used to detect a faulted condition on the electric power system and to calculate the location of the fault on the electric power system (Paragraph [0026] Line 2-9). The fault location within the faulted section may be determined by iteratively solving equations to determine the point along the faulted section where the symmetrical-component magnitude profiles are equal, or iteratively solving equations to a point within an acceptable error of the fault location (Paragraph [0075] Line 1-6). As the negative-sequence voltage magnitudes calculated from each terminal should be equal to each other at the fault location Equation 19 will be true at the fault location. Accordingly, the location of the fault in terms of m may be calculated by solving for m (Paragraph [0076] Line 1-5). Once the faulted section is determined, the fault location may be determined by further refining the faulted section and refining the voltage magnitude profile within the section to more accurately calculate the location of the fault. That is, Equations 1-4 may be used at various points D within the faulted section to refine the voltage magnitude profiles, and Equations 5 and 6 can be used to identify the two points D that straddle the  IED 800 includes a communications interface 832 configured to communicate with other IEDs. The communications interface 832 may facilitate direct communication with another IED or communicate with another IED over a communications network. Communications interface 832 may facilitate communications with multiple IEDs. For example, if the IED 800 is a fault locator, such as fault locator 743 of FIG. 7B, it receives data from IEDs at each terminal of the power line (Paragraph [0087] Line 3-11). A computer-readable storage medium 825 may be the repository of a database 828 containing specific electric power line properties for each section (Paragraph [0088] Line 1-3). A data bus 842 may link monitored equipment interface 846, time input 840, communications interface 832, and computer-readable storage mediums 825 and 826 to a processor 824 (Paragraph [0088] Line 19-22).” Gong fails to teach that determine an approximate location of the fault based on the one or more remote current measurements, the one or more remote voltage measurements, the one or more local current measurements, and the one or more local voltage measurements, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local end at of the power line and a second voltage profile of the one or more remote voltage measurements obtained at the remote end of the power line; determining a correction factor from a set of potential correction factors stored in the memory to account for the amount of distributed shunt capacitance throughout the power line. Schlapp discloses, “a method for fault tracing in branching low -voltage and medium -voltage networks and to an evaluation circuit (Paragraph [0001] Line 1-3). FIG. 2, which has a high -voltage source 24 with determine an approximate location of the fault based on the one or more remote current measurements, the one or more remote voltage measurements, the one or more local current measurements, and the one or more local voltage measurements, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local end at of the power line and a second voltage profile of the one or more remote voltage measurements obtained at the remote end of the power line; determining a correction factor from a set of potential correction factors stored in the memory to account for the amount of distributed shunt capacitance throughout the power line” and also in combination with all other elements in claim 1 distinguish the present invention from the prior art reference. 

Claims 2 and 4-9 are allowed by virtue of their dependence from claim 1. 

Regarding claim 10, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the communication circuitry includes a transceiver;
determining an approximate location of a fault based on the one or more local current measurements, the one or more local voltage measurements, the one or more remote current measurements, and the one or more remote voltage measurements, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local relay and a second voltage profile of the one or more remote voltage measurements obtained at the remote relay;
determining a correction factor from a set of potential correction factors stored in memory to account for the amount of distributed shunt capacitance throughout the power line;

The most pertinent prior art of record to Gong et al. (US 20120068717 A1) and Schlapp et al. (US 20040245994 A1), failed to specifically teach the invention as claimed. However, the invention of Gong and Schlapp, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “wherein the communication circuitry includes a transceiver; determining an approximate location of a fault based on the one or more local current measurements, the one or more local voltage measurements, the one or more remote current measurements, and the one or more remote voltage measurements, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local relay and a second voltage profile of the one or more remote voltage measurements obtained at the remote relay; determining a correction factor from a set of potential correction factors stored in memory to account for the amount of distributed shunt capacitance throughout the power line” and also in combination with all other elements in claim 10 distinguish the present invention from the prior art. 

Claims 11-13 are allowed by virtue of their dependence from claim 10. 

Regarding claim 14, the prior art of record as considered and understood by the examiner fails to teach or fairly suggest: 

wherein the communication circuitry includes a transceiver;
determining, via at least one processor, an approximate location in which the fault occurred on the power line based at least in part on: 
one or more local current measurements from the local relay; 	
one or more local voltage measurements from the local relay;
one or more remote current measurements from the remote relay; and	
one or more remote voltage measurements from the remote relay, wherein the approximate location of the fault does not account for shunt capacitance of the power line, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local relay and a second voltage profile of the one or more remote voltage measurements obtained at the remote relay; 
determining a correction factor based on the plurality of potential correction factors to account for the amount of distributed shunt capacitance throughout the power line;

The most pertinent prior art of record to Gong et al. (US 20120068717 A1) and Schlapp et al. (US 20040245994 A1), failed to specifically teach the invention as claimed. However, the invention of Gong and Schlapp, even if modified, does not alone or in combination with the other art of record, teach or fairly suggest, “wherein the communication circuitry includes a transceiver; determining, via at least one processor, an approximate location in which the fault occurred on the power line based at least in part on: one or more local current measurements from the local relay; one or more local voltage measurements from the local relay; one or more remote current measurements from the remote relay; and one or more remote voltage measurements from the remote relay, wherein the approximate location of the fault does not account for shunt capacitance of the power line, wherein the approximate location is determined as a point of intersection between a first voltage profile of the one or more local voltage measurements obtained at the local relay and a second voltage profile of the one or more remote voltage measurements obtained at the remote relay; determining a correction factor based on the plurality of potential correction factors to account for the amount of distributed shunt capacitance throughout the power line” and also in combination with all other elements in claim 14 distinguish the present invention from the prior art. 

Claims 15-19 and 21-22 are allowed by virtue of their dependence from claim 14. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/NASIMA MONSUR/Primary Examiner, Art Unit 2866